UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1292



WILLIAM CUNNINGHAM,

                                              Plaintiff - Appellant,

          versus


DAVID LEMMON, Colonel,

                                               Defendant - Appellee,

          and


STATE OF WEST VIRGINIA,

                                                           Defendant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (6:06-cv-00169)


Submitted:   October 15, 2007             Decided:   October 23, 2007


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Cunningham, Appellant Pro Se.         Virginia Grottendieck
Lanham, John A. Hoyer, STATE POLICE          LEGAL COUNSEL, South
Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           William Cunningham appeals a district court order and

judgment   order   adopting   the   magistrate   judge’s   report   and

recommendation, granting the Defendants’ motion to dismiss and

dismissing his civil rights complaint challenging provisions of the

West Virginia Sex Offender Registration Act (“Act”), West Va. Code

Ann. §§ 15-12-1 - 15-12-10 (LexisNexis 2004 & Supp. 2007).     We have

reviewed the record and the district court’s order and affirm for

the reasons cited by the district court. See Cunningham v. Lemmon,

No. 6:06-cv-00169 (S.D. W. Va. Mar. 22, 2007).        Cunningham has

filed motions to certify questions to the United States Supreme

Court and to file a supplemental informal brief.           We deny the

motions and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 3 -